DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/358,308) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/358,308, all further correspondence regarding the instant application should be directed to the Examiner.

Claimed Foreign Priority
Acknowledgment is made of (1) Applicant’s claim for foreign priority based on an application filed in China on December 28, 2018; and (2) certified copies of papers required by 37 C.F.R. § 1.55.

Information Disclosure Statement (IDS)
The IDS filed October 31, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art--because only that which is old is illustrated.  See MPEP § 608.02(g); see also Ex parte Elliott
37 C.F.R. § 1.84(l) recites “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(l) for failing to include letters durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  See Figs. 4, 6 (text reciting “Service server” and “DNS server”).
37 C.F.R. § 1.84(h) recites “All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(h) for failing to group together views without wasting space.  See Figs. 1, 8.
37 C.F.R. § 1.84(p)(5) recites “Reference characters not mentioned in the description shall not appear in the drawings.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(p)(5) for including reference characters not mentioned in the description.  See reference characters 20–26 at the bottom of each drawing sheet.
37 C.F.R. § 1.84(q) recites “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.”  See MPEP § 608.02.  The drawings are objected to under 37 C.F.R. § 1.84(q) for including reference characters with no corresponding lead line.  See reference characters 20–26 at the bottom of each drawing sheet.
37 C.F.R. § 1.84(p)(3) recites “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.”  See
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The Specification cites “‘ETSI GS MEC 003” (Spec. ¶ 6) and “TS23.502 standard” (id. ¶ 7).  The Examiner notes the listing of references in the Specification is not a proper IDS.  See 37 C.F.R. § 1.98(b) (requiring a list of all patents, publications, applications, or other information submitted for consideration by the Office); see also MPEP § 609.04(a)(I) (citing “the list may not be incorporated into the specification but must be submitted in a separate paper.”).  
This is not an objection.

Means-plus-Function Language
The following is a quotation of 35 U.S.C. § 112(f): 
ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with § 112(f). The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
The instant application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under § 112(f) 
“session management function (SMF)” (claim 11, line 2); 
“user plane function (UPF)” (claim 11, line 3); and
“application function” (claim 13, line 1).
The Examiner additionally notes the above recited functions are part of a “domain name system (DNS) server allocation system” (claim 11, line 1).  The Examiner emphasizes “system” because “system” is a known non-structural generic placeholder that is simply a substitute for the term “means.”  See MPEP § 2181(I)(A) (reciting “The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): . . . ‘system for.’.”).
Since the claim limitations invoke § 112(f), claims 11–14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If Applicant does not intend to have the claim limitations treated under § 112(f), Applicant may amend the claims so that they will clearly not invoke § 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of § 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011) (available at https://www.govinfo.gov/content/pkg/FR-2011-02-09/pdf/2011-2841.pdf).

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 11–14 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In particular,
I.	As discussed above, claim elements “session management function (SMF)” (claim 11, line 2); “user plane function (UPF)” (claim 11, line 3); and “application function” (claim 13, line 1) are limitations that invoke 35 U.S.C. § 112(f).  The written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); or
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or
(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR § 1.175(d) and MPEP §§ 608.01(o) and 2181.
II.	(A) Claims 11–14, all instances of “the request message” lacks clear antecedent basis.  See MPEP 2173.05(e).  Notably, all instances of “the request message” add ambiguity to the claim because the Examiner is uncertain as to whether “the request message” refers to the session establishment request message See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). 
	(B) Claims 11–14, all instances of “the response message” lacks clear antecedent basis.  Notably, all instances of “the response message” add ambiguity to the claim because the Examiner is uncertain as to whether “the response message” refers to the session establishment response message introduced in claim 11, line 9 or the response message introduced in claim 11, line 16.  

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. § 103 as being obvious over Fujita et al. (US 7,840,699 B2; filed Feb. 24, 2004) in view of Cherian et al. (US 7,840,699 B2; filed Feb. 24, 2004).
Regarding claim 1, while Fujita teaches a method of domain name system (DNS) server allocation, comprising: 
receiving, by a session management function (SMF) (fig. 1, DNS server item B1), a session establishment request message (fig. 4, step item S101; “DNS query message” at 12:38) sent by user equipment (UE) (fig. 1, client item A1; 9:66–
obtaining, by the SMF, an IP address (fig. 4, step item S104; “an IP address of other DNS server” at 15:12–13) of a first DNS server (“other DNS server” at 15:6–14) based on the embedded user attribute information and a geographical location of the UE (“location information” at 10:35; “location information of a user (client A1)” at 16:61–62); and 
sending, by the SMF, a session establishment response message (fig. 4, step item S107; “DNS response message containing an IP address of other DNS server” at 15:11–12) to the UE, wherein the response message comprises the IP address of the first DNS server,
Fujita does not teach (A) the embedded user attribute information including a name of a data network to be accessed by the UE; and (B) the obtained IP address of the DNS server being based on the name of the data network.
Cherian teaches a query comprising a name of a data network (“the query provides a name for a network location of interest” at 5:61–62) to be accessed by a UE (fig. 4B, STA item 106).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Fujita’s session establishment request message (fig. 4, step item S101; “DNS query message” at 12:38) to comprise a name of a data network to be accessed by the UE as taught by Cherian “for reducing latency in wireless communication.”  Cherian 2:45–46.
The Examiner further notes Fujita’s client item A1 receiving information from network item C1 would not occur but for Fujita’s DNS query message being sent to network item C1.  Thus, Fujita’s client item A1 receives the obtained IP address of the DNS server based on Fujita’s DNS query message being sent to network item C1.
claim 15, Fujita teaches an apparatus (fig. 1, DNS server item B1) for domain name system (DNS) server allocation, comprising: a memory (Fujita at least suggests DNS server item B1 including memory) storing executable instruction; and a processor (Fujita at least suggests DNS server item B1 including a processor) configured to execute the executable instructions to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.

Claims 6 and 11 are rejected under 35 U.S.C. § 103 as being obvious over Fujita et al. (US 7,840,699 B2; filed Feb. 24, 2004) in view of Cherian et al. (US 7,840,699 B2; filed Feb. 24, 2004), and in further view of Lee et al. (US 9,769,665 B2; filed Apr. 25, 2017).
Regarding claim 6, while Fujita teaches further comprising: 
receiving, by the first UPF, a DNS request message (“newly send the DNS query message” at 15:13–14) sent by the UE, wherein the request message comprises a domain name (“an FQDN or an IP address inquired by the DNS query message” at 14:3–4) that the UE requests to access, and a destination address (“an IP address of other DNS server” at 15:11–12) of the request message is the IP address of the first DNS server;  
routing, by the first UPF, the request message to the first DNS server based on the destination address (fig. 4, item S101 repeated for other DNS server);  
receiving, by the first UPF, a response message (fig. 4, item S107 repeated for other DNS server; network item C1 receives the transmitted DNS response message from the other DNS server) sent by the first DNS server, wherein the response message comprises an IP address of the domain name; and 

Fujita does not teach the domain name in the DNS request message being of an application service.
Lee teaches a domain name of an application service (“the domain name of the application service provider” at 15:67–16:1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Fujita’s domain name being of an application service as taught by Lee “for accessing network application services in scenarios where users may lack network subscription(s) in a manner that is scalable, secure, and trackable (e.g., for billing/metering purposes).”  Lee 1:24–27.
Regarding claim 11, while Fujita teaches a domain name system (DNS) server allocation system (fig. 1), comprising: 
a session management function (SMF) (fig. 1, DNS server item B1); and 
a user plane function (UPF) (figs. 1 and 7, network item C1), 
wherein the SMF (fig. 1, DNS server item B1) is configured to perform operations of: 
receiving a session establishment request message (fig. 4, step item S101; “DNS query message” at 12:38) sent by user equipment (UE) (fig. 1, client item A1; 9:66–10:1), wherein the request message comprises embedded user attribute information (fig. 4, step item S102; 10:33–46; YES to fig. 5, step item S1021);  
obtaining an IP address (fig. 4, step item S104; “an IP address of other DNS server” at 15:12–13) of a DNS server (“other DNS server” at 15:6–14) based on the embedded user attribute information and a geographical 
sending a session establishment response message (fig. 4, step item S107; “DNS response message containing an IP address of other DNS server” at 15:11–12) to the UE, wherein the response message comprises the IP address of the DNS server; 
the UPF (figs. 1 and 7, network item C1) is configured to perform operations of: 
receiving a DNS request message (“newly send the DNS query message” at 15:13–14) sent by the UE, wherein the request message comprises a domain name (“an FQDN or an IP address inquired by the DNS query message” at 14:3–4) that the UE requests to access, and a destination address (“an IP address of other DNS server” at 15:11–12) of the request message is the IP address of the DNS server;  
routing the request message to the DNS server based on the destination address (fig. 4, item S101 repeated for other DNS server);  
receiving a response message (fig. 4, item S107 repeated for other DNS server; network item C1 receives the transmitted DNS response message from the other DNS server) sent by the DNS server, wherein the response message comprises an IP address of the domain name; and 
sending (fig. 4, item S107 repeated for other DNS server; network item C1 sends the transmitted DNS response message from the other DNS server to client item A1) the response message to the UE,
Fujita does not teach (A) the embedded user attribute information including a name of a data network to be accessed by the UE; (B) the obtained IP address of the DNS server being based on the name of the data network; and (C) the domain name in the DNS request message being of an application service.

Cherian teaches a query comprising a name of a data network (“the query provides a name for a network location of interest” at 5:61–62) to be accessed by a UE (fig. 4B, STA item 106).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Fujita’s session establishment request message (fig. 4, step item S101; “DNS query message” at 12:38) to comprise a name of a data network to be accessed by the UE as taught by Cherian “for reducing latency in wireless communication.”  Cherian 2:45–46.
The Examiner further notes Fujita’s client item A1 receiving information from network item C1 would not occur but for Fujita’s DNS query message being sent to network item C1.  Thus, Fujita’s client item A1 receives the obtained IP address of the DNS server based on Fujita’s DNS query message being sent to network item C1.
(C)
Lee teaches a domain name of an application service (“the domain name of the application service provider” at 15:67–16:1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Fujita’s domain name being of an application service as taught by Lee “for accessing network application services in scenarios where users may lack network subscription(s) in a manner that is scalable, secure, and trackable (e.g., for billing/metering purposes).”  Lee 1:24–27.

Claims 1 and 15 are rejected under 35 U.S.C. § 103 as being obvious over Cherian et al. (US 7,840,699 B2; filed Feb. 24, 2004).
Regarding claim 1, while Cherian teaches a method of domain name system (DNS) server allocation, comprising: 

obtaining, by the SMF, an IP address (“the AP 104 may determine an IP address for the DNS server 490 in some aspects” at 13:10–11; fig. 4B, step item 470) of a first DNS server (fig. 4B, DNS server item 490) based on a geographical location of the UE (the STA item 106 sending and receiving information from AP item 104 would not occur but for the geographical location of the STA item 106, thus the STA item 106 receives the obtained IP address of the DNS server based on the geographical location of the STA item 106); and 
sending, by the SMF, a session establishment response message (fig. 4B, step item 460) to the UE, wherein the response message comprises the IP address (“IP address” at 13:16–22; “Assoc Resp (including DNS network address)” at fig. 4B) of the first DNS server,
Cherian does not teach (A) the request message comprises a name of a data network to be accessed by the UE; and (B) the obtained IP address of the DNS server being based on the name of the data network.
(A), (B)
Cherian teaches a query comprising a name of a data network (“the query provides a name for a network location of interest” at 5:61–62) to be accessed by a UE (fig. 4B, STA item 106).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cherian’s session establishment request message (fig. 4B, message item 455) to comprise a name of a data network to be accessed by the UE as taught by Cherian “for reducing latency in wireless communication.”  Cherian 2:45–46.
but for Cherian’s message item 455—comprising a name of a data network to be accessed by the UE— being sent to AP item 104.  Thus, the STA item 106 receives the obtained IP address of the DNS server in message item 460 based on Cherian’s message item 455.
Regarding claim 15, Cherian teaches an apparatus (fig. 4B, AP item 104; “the wireless device 202 may comprise the AP 104” at 8:41–42) for domain name system (DNS) server allocation, comprising: a memory (fig. 2, item 206) storing executable instruction; and a processor (fig. 2, item 204) configured to execute the executable instructions to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.

Claims 6 and 11 are rejected under 35 U.S.C. § 103 as being obvious over Cherian et al. (US 7,840,699 B2; filed Feb. 24, 2004) in view of Lee et al. (US 9,769,665 B2; filed Apr. 25, 2017).
Regarding claim 6, while Cherian further comprising: 
receiving, by the first UPF, a DNS request message (“DNS Query” at fig. 4B; fig. 4B, step item 465; “DNS query” at 13:23) sent by the UE, wherein the request message comprises a domain name (“A DNS query may include a full URL (Universal Resource Locator) to a network location, the top-level domain name of a network location, or other information identifying a network location” at 8:23–26) that the UE requests to access, and a destination address (“the network address information provided by the AP 104” at 13:24–25; “IP address” at 13:16–22) of the request message is the IP address of the first DNS server;  

receiving, by the first UPF, a response message (“the DNS server generates a response and then the response is transmitted via the network back to the original requesting electronic device” at 6:5–7; fig. 5B illustrates an AP item 104 receiving a response from a DHCP server item 504) sent by the first DNS server, wherein the response message comprises an IP address of the domain name (“A response to a request for domain name resolution may include a network address that the requesting node may use to communicate with the node or server.” at 5:55–58); and 
sending (Cherian at least suggests once AP item 104 receives the response from DHCP server, AP item 104 proceeds to send back to STA item 106), by the first UPF, the response message to the UE,
Cherian does not teach the domain name being of an application service.
Lee teaches a domain name of an application service (“the domain name of the application service provider” at 15:67–16:1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cherian’s domain name being of an application service as taught by Lee “for accessing network application services in scenarios where users may lack network subscription(s) in a manner that is scalable, secure, and trackable (e.g., for billing/metering purposes).”  Lee 1:24–27.
Regarding claim 11, while Cherian teaches a domain name system (DNS) server allocation system (fig. 4B), comprising: 
a session management function (SMF) (fig. 4B, AP item 104; fig. 3, first AP item 304); and 

wherein the SMF is configured to perform operations of: 
receiving a session establishment request message (fig. 4B, message item 455) sent by user equipment (UE) (fig. 4B, STA item 106);  
obtaining an IP address (“the AP 104 may determine an IP address for the DNS server 490 in some aspects” at 13:10–11; fig. 4B, step item 470) of a DNS server (fig. 4B, DNS server item 490) based on a geographical location of the UE (the STA item 106 sending and receiving information from AP item 104 would not occur but for the geographical location of the STA item 106, thus the STA item 106 receives the obtained IP address of the DNS server based on the geographical location of the STA item 106); and 
sending a session establishment response message (fig. 4B, step item 460) to the UE, wherein the response message comprises the IP address (“IP address” at 13:16–22; “Assoc Resp (including DNS network address)” at fig. 4B) of the DNS server; 
the UPF is configured to perform operations of: 
receiving a DNS request message (“DNS Query” at fig. 4B; fig. 4B, step item 465; “DNS query” at 13:23) sent by the UE, wherein the request message comprises a domain name (“A DNS query may include a full URL (Universal Resource Locator) to a network location, the top-level domain name of a network location, or other information identifying a network location” at 8:23–26) that the UE requests to access, and a destination address (“the network address information provided by the AP 104” at 13:24–25; “IP address” at 13:16–22) of the request message is the IP address of the DNS server;  

receiving a response message (“the DNS server generates a response and then the response is transmitted via the network back to the original requesting electronic device” at 6:5–7; fig. 5B illustrates an AP item 104 receiving a response from a DHCP server item 504) sent by the DNS server, wherein the response message comprises an IP address of the domain name (“A response to a request for domain name resolution may include a network address that the requesting node may use to communicate with the node or server.” at 5:55–58); and 
sending (Cherian at least suggests once AP item 104 receives the response from DHCP server, AP item 104 proceeds to send back to STA item 106) the response message to the UE,
Cherian does not teach (A) the request message comprises a name of a data network to be accessed by the UE; (B) the obtained IP address of the DNS server being based on the name of the data network; (C) the domain name being of an application service.
(A), (B)
Cherian teaches a query comprising a name of a data network (“the query provides a name for a network location of interest” at 5:61–62) to be accessed by a UE (fig. 4B, STA item 106).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cherian’s session establishment request message (fig. 4B, message item 455) to comprise a name of a data network to be accessed by the UE as taught by Cherian “for reducing latency in wireless communication.”  Cherian 2:45–46.
but for Cherian’s message item 455 comprising a name of a data network to be accessed by the UE.  Thus, the STA item 106 receives the obtained IP address of the DNS server in message item 460 based on Cherian’s message item 455 comprising the name of the data network to be accessed by the UE.
(C)
Lee teaches a domain name of an application service (“the domain name of the application service provider” at 15:67–16:1).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Cherian’s domain name being of an application service as taught by Lee “for accessing network application services in scenarios where users may lack network subscription(s) in a manner that is scalable, secure, and trackable (e.g., for billing/metering purposes).”  Lee 1:24–27.

Allowable Subject Matter
Claims 12–14 would be allowable if rewritten to (1) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of the base claim and any intervening claims.
Claims 2–5, 7–10, and 16–18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record does not teach wherein the step of obtaining the IP address of the first DNS server comprises: determining, by the SMF, a first user plane function (UPF), and determining a first data network access identifier (DNAI) based on the first UPF and the data network;  and querying, by the SMF, a list of mapping relationships between IP addresses of DNS servers and DNAIs based on the first DNAI, to obtain the IP address of the first DNS server.
Claims 8, 12, and 16 by analogy.
Regarding claim 7, the prior art of record does not teach detecting, by the SMF, that the UE moves to a new geographical location;  obtaining, by the SMF, an IP address of a second DNS server based on a name of a data network currently accessed by the UE and the new geographical location of the UE;  and initiating, by the SMF, a PDU session modification request to the UE, wherein the modification request comprises the IP address of the second DNS server.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: US 8326980 B2; US 10785155 B2; US 9237027 B2; US 9602468 B2; US 9525602 B2; and US 10708220 B2.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449